OPINION

PER CURIAM.
At issue is the proper sanction for the misconduct of Alaska attorney Leslie A. Mor-rill. In Burrell v. Disciplinary Board, 777 P.2d 1140, 1143 (Alaska 1989), we summarized the standard of review in disciplinary eases:
[W]e need not accept the Board’s recommendation but may exercise our own independent judgment. Further, although the Board’s findings of fact are entitled to great weight, this court has “the authority, if not the obligation, to independently review the entire record in disciplinary proceedings .... ”
(Citations omitted) (quoting In re Simpson, 645 P.2d 1223, 1228 (Alaska 1982)). In this case, after completing an independent review of the record, we conclude that the Disciplinary Board’s recommendation is reasonable. We therefore follow the Board’s recommendation and find that Leslie A. Morrill should be suspended from the practice of law for one day less than five years.1
AFFIRMED.

. The most serious charge against Morrill is the MacDonald grievance. While Morrill was suspended from the practice of law for nonpayment of dues she filed a bankruptcy petition on behalf of a client through a corporation she owned, Legal Management Services. When questioned by Bankruptcy Judge MacDonald, she admitted that she had formed Legal Management Services in order to circumvent her suspension. As a result of her conduct, her client’s bankruptcy petition was dismissed. The record does not reveal whether the petition was dismissed with prejudice. Although Morrill's conduct in the MacDonald matter fell seriously short of the duty of candor which she owed the bankruptcy court, she did not lie to the court. We do not believe that this conduct, considering both its nature and its consequences, necessarily requires disbarment.
Bar counsel argues that Morrill's conduct taken as a whole is at least as bad as that involved in In re Crone, Supreme Court No. S-6197 (April 1, 1994), in which we entered an order of disbarment. Crone, however, involved the misappropriation of client funds and is distinguishable from the present case on that basis.